DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0311203 A1) in view of Hackfort et al. (WO 2016/079244 A1) and Yoshida et al. (JP 2010155392 A). It is noted that when utilizing Hackfort et al., the disclosures of the reference are based on US 2018/0345637 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Hackfort et al. are found in US ‘637. It is noted that the disclosures of Yoshida et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-3, 5, 6 and 12-16, Yamamoto et al. disclose a biodegradable multilayer foil (i.e. biodegradable three-layer polyester film) comprising layers B/A/B (see page 6, claim 11). The layers B (outer layers) comprises 30 to 100 wt% of biodegradable polymer formed from aliphatic and aromatic dicarboxylic diacids and from aliphatic diols, i.e. aliphatic aromatic polyester (Ai) and 0 to 70 wt% of polylactic acid (Aiii) (see page 6, claim 11 and paragraph 0016) The aliphatic aromatic polyester (Ai) can be polybutylene sebacate terephthalate prepared from sebacic acid, terephthalic acid and 1,4-butainediol (see paragraphs 
 The layer A (middle layer) comprises 10 to 45 wt% of biodegradable polyester formed from aliphatic and aromatic diacids and aliphatic diols, i.e. aliphatic aromatic polyester (Bbi) (see page 6, claim 7). The aliphatic aromatic polyester (Bbi) can be prepared from aliphatic dicarboxylic acid such as C4-C18 dicarboxylic acid that can be sebacic acid, aromatic dicarboxylic acid such as terephthalic acid and aliphatic diol such as 1,4-butanediol, i.e. polybutylene sebacate terephthalate (see page 7, claim 7 and paragraphs 0026, 0027, 0029). Further, Yamamoto et al. disclose 0.5 to 50 wt% of fillers such as thermoplastified starch (i.e. starch having plasticizer) can be added to polymer mixture for further improvement in the tear-propagation resistance (see paragraphs 0052, 0055 and 0069). The thermoplastic starch have not only good biodegradability in soil but also good mechanical properties for example high tear-propagation resistance (see paragraph 0055). Yamamoto et al. do not explicitly disclose the layer A (middle layer) comprise fillers such as thermoplastified starch (starch having plasticizer). However, as taught by Yamamoto et al., it would have been obvious to one of ordinary skill in the art to add 0.5 to 50 wt% of fillers such as thermoplastified starch (starch having plasticizer) to layer A (middle layer) in order to improve tear-propagation resistance and biodegradability of layer A (middle layer).
Yamamoto et al. do not disclose layer A (middle layer) of starch having plasticizer content of 5 to 35 wt%. Yamamoto et al. do not disclose thickness of the biodegradable three-
Hackfort et al. disclose a thermoplastic starch obtained by mixing starch with at least 15 wt% of plasticizer (see paragraph 0061). The thermoplastic starch have improved flow properties in the extruder and a reduced formation of microbubbles in the layer (see paragraphs 0058, 0059, 0060).
In light of motivation for using thermoplastic starch comprising starch and at least 15 wt% of plasticizer disclosed by Hackfort et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use thermoplastic starch comprising starch and at least 15 wt% of plasticizer of Hackfort et al. as the thermoplastified starch in the layer A (middle layer) in Yamamoto et al. in order to obtain improved flow properties in the extruder and a reduced formation of microbubbles in the layer, and thereby arrive at the claimed invention.
Yamamoto et al. in view of Hackfort et al. do not disclose thickness of the biodegradable three-layer polyester film and thickness percentage of layers B (outer layers) and layer A (middle layer).
Yoshida et al. disclose a biodegradable resin laminate comprising a pair of surface layers comprising polyester-based resin and an intermediate layer comprising polyester-based resin (see Abstract). The ratio of surface layer/ intermediate layer/ surface layer is 1/10/1 to 10/1/10. Accordingly, each surface layer is 8 to 83 % and intermediate layer is 8 to 83 % (see page 2, paragraphs 6 and 7).  When the surface layer becomes thicker, the elastic modulus becomes higher and film becomes stiff, so that the thickness can be reduced practically, but resistance to large deformation such as tear strength tends to be weakened (see page 11, paragraph 3).  When the surface layer is thin, resistance to large deformation such as tearing strength is exhibited, but the elastic modulus is low, and it is necessary to increase the thickness of the film, resulting in a cost problem (see page 11, paragraph 3). Further, the 
In light of motivation for using a biodegradable resin laminate comprising ratio of surface layer/ intermediate layer/ surface layer of 1/10/1 to 10/1/10 and the biodegradable resin laminate having thickness of 1 to 100 microns disclosed by Yoshida et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use each of layer B (outer layer) and layer A (middle layer) having presently claimed percentage of the entire film thickness of the biodegradable three-layer polyester film and the biodegradable three-layer polyester film having thickness of 1 to 100 microns in Yamamoto et al. in view of Hackfort et al. in order to achieve a proper balance of elastic modulus and resistance to large deformation as well as thickness depending on desired application, and thereby arrive at the claimed invention.

Regarding claim 4, Yamamoto et al. in view of Hackfort et al. and Yoshida et al. disclose the biodegradable three-layer polyester film as set forth above. Yamamoto et al. in view of Hackfort et al. and Yoshida et al. disclose middle layer and outer layers identical to that presently claimed. Therefore, it is inherent or obvious that the MVR of the middle layer measured at a water content of less than 2000 ppm is between 0.5 to 3 cm3/10 min lower than the MVR of the outer layers in each case measured according to EN ISO 1133 in Yamamoto et al. in view of Hackfort et al. and Yoshida et al.

Regarding claims 7-9, 17 and 18, Yamamoto et al. in view of Hackfort et al. and Yoshida et al. disclose the biodegradable three-layer polyester film as set forth above. Yamamoto et al. in view of Hackfort et al. and Yoshida et al. do not disclose the biodegradable three-layer polyester film having presently claimed properties. However, given that the biodegradable three-layer polyester film of Yamamoto et al. in view of Hackfort et al. and Yoshida et al. is identical to .

Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Russo et al. (WO 2017/216150 A1).

Regarding claims 1-9 and 12-18, Russo et al. disclose a multilayer biodegradable film comprising layers A/B/A (see Abstract and page 34, claim 8). The layers A (outer layers) comprise 60 to 100 wt% aliphatic-aromatic polyester and the layer B (middle layer) comprises 30 to 95 wt% of aliphatic-aromatic polyester (see page 33, claim 1 and page 14, lines 11 and 31). The layer A can be prepared from terephthalic acid, sebacic acid and 1,4-butane diol (page 4, lines 7 and 20 and page 5, line 5). The layer B can be prepared from terephthalic acid, sebacic acid and 1,4-butane diol (see page 15, line 22, page 16, lines 3 and 21). Accordingly, layers A (outer layers) and layer B (middle layer) can be polybutylene sebacate-co-terephthalate. The layers A (outer layers) can comprise 0 to 10 wt% of filler (additive) and 0 to 40 wt% of polyhydroxyalkanoate such as poylesters of lactic acid, i.e. polylactic acid (PLA) (see page 14, lines 13 and 18, page 8, line 22). The layer B (middle layer) can comprise 0.1 to 50 wt% of starch or thermoplastic starch (see page 17, lines 30-33 and page 18, line 4).  
The multilayer film has a thickness of less than 50 microns (see page 25, 23-25). The ratio between the totality of layers A and the totality of layers B is between0.05 to 1.2 (see page 25, lines 17-18). Accordingly, the totality of layers A is 4.8 to 54 wt% (4.8 = 0.05/1.05 x 100 and 54 = 1.2/2.2 x 100) and the totality of layers B is 95.2 to 45 wt% (95.2 = 1/1.05 x 100 and 45 = 1/2.2 x 100). Therefore, the multilayer biodegradable film comprising layers A/B/A have 2.4 to 27 wt% each of layer A and 45 to 95.2 wt% of layer B.
Russo et al. disclose the biodegradable three-layer polyester film as set forth above. Russo et al. disclose middle layer and outer layers identical to that presently claimed. Therefore, 3/10 min lower than the MVR of the outer layers in each case measured according to EN ISO 1133 in Russo et al.
Russo et al. do not disclose the biodegradable three-layer polyester film having presently claimed properties. However, given that the biodegradable three-layer polyester film of Russo et al. is identical to that presently claimed, it is obvious or inherent that the biodegradable three-layer polyester film of Russo et al. has presently claimed properties.
In light of the overlap between the claimed biodegradable three-layer polyester film and that disclosed by Russo et al., it would have been obvious to one of ordinary skill in the art to use a biodegradable three-layer polyester film that is both disclosed by Russo et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's declaration and arguments filed 12/23/2021 have been fully considered. In light of persuasive declaration, the rejection based on Hackfort et al. (primary reference) is withdrawn. All other rejections are maintained given that there are no arguments opposing the rejections. 
In light of amendments, claim objections are withdrawn.
In light of amendments, 112 second paragraph rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787